UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                               No. 01-41075
                             Summary Calendar


                             RUBY WASHINGTON,

                                             Plaintiff - Appellant,

                                     v.


                    AVIS RENT A CAR SYSTEMS, INC.,

                                              Defendant - Appellee.


            Appeal from the United States District Court
                 for the Southern District of Texas
                         Galveston Division
                              G-01-CV-72
                            March 6, 2002



Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

           Ruby Washington challenges the district court’s summary

judgment order dismissing her claims. Washington contends that the

district court erred by finding that Avis Rent A Car’s liability,

as a self-insurer, was “limited to a maximum of $20,000 for bodily

injury, and a further $15,000 for property damage.”           The district

     *
            Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
court correctly applied Texas law, and we therefore AFFIRM the

summary judgment order.

                                 DISCUSSION

            The district court’s order granting summary judgment is

reviewed de novo applying the summary judgment standards applied by

the district court.      See, e.g., Vela v. City of Houston, 276 F.3d
659, 666 (5th Cir. 2001)         Summary judgment is appropriate where

there is no genuine issue of material fact for trial and the moving

party is entitled to judgment as a matter of law.             See id.2

            The   material     facts   in   this    case    are   undisputed.

Washington was injured in an automobile accident and obtained a

$60,000 judgment for bodily injury against Cassandra Allen.3               Avis

had rented Allen the vehicle which was involved in the accident

with Washington. Washington filed this declaratory judgment action

against Avis in an attempt to enforce the judgment against Allen.

It is also undisputed that Avis is a “self-insurer” under Texas




      2
            Avis contends that this court lacks jurisdiction over Washington’s
appeal because Washington failed to file a timely notice of appeal. The district
court’s summary judgment order “administratively closed” the case for 45 days.
We read this order as an order to become final on the expiration of the 45 day
administrative closing. Washington timely filed her appeal 11 days after the
expiration of the 45 day administrative closing. Therefore, this court has
jurisdiction over this appeal.
      3
            It is also undisputed that the $60,000 judgment is an award for
bodily injury damages. Washington has stipulated that the judgment is not an
award for property damages.

                                       2
law.4       The only issue presented by this appeal is the extent of

Avis’s liability to Washington.            Washington contends that Avis is

liable for the entire $60,000 judgment.             Avis contends that its

liability is limited to $20,000 for Washington’s bodily injury.

The district court concluded that Avis’s liability as a self-

insurer was limited to $20,000 for bodily injury and $15,000 for

property damage.        We agree.

               Texas law limits the liability of a self-insurer as

follows:

        [F]or accidents occurring while the certificate [of self-
        insurance] is in force, the self-insurer will pay the
        same judgments in the same amounts as an insurer would be
        obligated to pay under an owner’s motor vehicle liability
        insurance policy issued to the self-insurer if such
        policy were issued.

TEX. TRANSP. CODE ANN. § 601.124(c).        In other words, a self-insurer

is required to pay judgments in the same amounts as an insurer

would be required to pay pursuant to a “motor vehicle liability

insurance policy.”        Texas law establishes the “minimum amounts of

motor       vehicle   liability   insurance   coverage”    as   follows:   “(1)

$20,000 for bodily injury to or death of one person in one accident

. . . (3) $15,000 for damage to or destruction of property of

others in one accident.”          TEX. TRANSP. CODE ANN. § 601.072(a).




        4
            See TEX. TRANSP. CODE ANN. § 601.124 (describing the requirements for
obtaining a certificate of self-insurance).

                                       3
          Washington argues, without citing supporting authority,

that the coverage requirements of § 601.072(a) do not apply to

self-insurers.   According to Washington, Texas law does not limit

the liability of a self-insurer.       This argument is contrary to the

text of § 601.124 and relevant case law.        As quoted above, Texas

law provides that self-insurers are required to pay judgments “in

the same amounts as an insurer . . . .” § 601.124(c).        Thus, the

limitations of liability in the code applicable to an insurer are

also applicable to a self-insurer.       See Hertz Corp. v. Robineau, 6
S.W.3d 332, 336 (Tex. App. - Austin 1999, no pet.) (explaining that

“[a] certificate of self-insurance merely shows that the state is

satisfied that the holder has the financial wherewithal to satisfy

a judgment against it within the liability minimums set by the

legislature.”). Thus, the district court correctly determined that

Avis’s liability is limited to $20,000 for bodily injury and

%15,000 for property damage.

                            CONCLUSION

          The district court correctly determined that § 601.124(c)

limits the liability of self-insurers to the minimum coverage

amounts applicable to insurers under the code. Avis’s liability to

Washington is limited to $20,000 for bodily injury.        Avis is not

liable for property damages because Washington has not asserted a




                                   4
claim for such property damages.   The judgment of the district

court is AFFIRMED.




                              5